                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA


    SAMSON TUG & BARGE, CO. INC.,

                                  Plaintiff,                  Case No. 3:20-cv-00108-TMB
                                                              Case No. 3:20-cv-00248-TMB
                      v.                                             Consolidated

    INTERNATIONAL LONGSHORE &
    WAREHOUSE UNION, ALASKA                              ORDER ON PLAINTIFF’S MOTION
    LONGSHORE DIVISION, and, ILWU UNIT                   FOR PRELIMINARY INJUNCTION
    222,                                                           (DKT. 47)

                                  Defendants.



                                        I.     INTRODUCTION

          The matter comes before the Court on Plaintiff Samson Tug and Barge, Co., Inc.’s

(“Samson”) Motion for Preliminary Injunction (the “Motion”). 1 The Motion was fully briefed by

the Parties, 2 and the Court heard oral argument, witness testimony, and received evidence on the

matter. 3 For the reasons stated below, Samson’s Motion is DENIED.

                                        II.     BACKGROUND

          Samson is an Alaska corporation that provides marine tug and barge transportation services

between Washington and Alaska and has operated at its Kodiak Womens Bay Terminal for

decades under a series of leases with the Terminal’s prior owner, LASH Corporation (“LASH”). 4


1
 Dkts. 47 (Mtn. for Preliminary Injunction); 48 (Memorandum in Support of Mtn.); 49 (Baggen
Decl.); 54 (Revised Baggen Decl.).
2
 Dkts. 63 (ILWU Response); 64 (Maglio Decl. & Exs.); 65 (Tentis-Major Decl.); 66 (Young
Decl.); 67 (ILWU’s Objections); 71 (Samson Reply).
3
    Dkt. 78 (Minute Entry).
4
    Dkts. 1 at ¶ 10 (Petition); 80 at 7:11-13 (Tr. of Feb. 16, 2021 Hearing).

                                                    1

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 1 of 29
At Womens Bay, Samson employs Marine Engineers’ Beneficial Association, AFL-CIO

(“MEBA”) members. 5 MEBA is an unincorporated labor organization representing employees at

ports and on oceangoing vessels, which includes Samson employees through IBU-MEBA. 6 MEBA

is party to a collective bargaining agreement (“CBA”) with Samson. 7 Samson has historically

utilized individuals represented by MEBA to unload and load cargo at its Womens Bay operation. 8

According to MEBA, Samson presently employs approximately 10 MEBA-represented

individuals at Womens Bay Terminal. 9

           Defendants International Longshore and Warehouse Union and ILWU Unit 222

(collectively, “ILWU”) is an unincorporated labor organization with offices nationwide, including

in Alaska. 10 Matson Navigation Company of Alaska (“Matson”) purchased the terminal in

Womens Bay from LASH in 2016 or 2017. 11 Besides acting as landlord, Matson is also an




5
    Dkt. 1 at ¶ 8.
6
    Id. at ¶¶ 4, 8.
7
    Id. at ¶ 7.
8
  Dkts. 24 at 5 (MEBA Opposition to ILWU Mtn. to Dismiss). After initially joining Samson in
the present litigation, MEBA sought voluntary dismissal under Federal Rule of Civil Procedure
41. Dkt. 72 (MEBA’s Stip. of Dismissal); 80 at 14:7-12, 16:8–17:4 (Baggen discussing the
importance of using MEBA employees, who were “integrated with all the other ports,” to
Samson’s operations in the region.).
9
 Dkts. 24 at 5 (citing Baggen Decl. at ¶ 4); 80 at 14:7-12 (noting Samson employed 9 MEBA
employees during its most recent payroll cycle).
10
     Dkts. 1 at ¶¶ 5–6; 12 at 7–8.
11
    Dkts. 1 at ¶ 12; 12 at 12 (Memorandum in Support of Motion to Dismiss); 46 at 7 (ILWU’s
Consolidated Reply); 80 at 66:20-21. Matson personnel also note that after learning of the present
litigation, it determined that Matson “could not get in the middle of a jurisdiction dispute, now in
federal court, between ILWU and MEBA as we have bargaining relationships with both.” Dkt. 64-
6 at 2, 28 ¶ 4 (Tungel Aff.).

                                                 2

            Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 2 of 29
employer and a party to a multi-employer CBA called the All Alaska Longshore Agreement

(“AALA”) 12 with ILWU, American President Lines LTD (“APL”), and others. 13 Samson and

MEBA are not parties to the AALA. 14 After Matson purchased Womens Bay Terminal from

LASH, it continued leasing the property to Samson under an amended lease. 15 The amended lease

modified the lease term to month-to month. 16

           A. Underlying Arbitration Decision at Issue

           Samson states that until 2018, Samson shipped cargo for APL through the Womens Bay

Terminal. 17 Because APL was a signatory to AALA, Samson subleased a portion of Samson’s

leased Womens Bay Terminal to APL for the limited purpose of establishing a restricted area,

informally called the “DMZ,” where Samson could receive APL outbound cargo and deliver APL

inbound cargo. 18 In furtherance of its claim to all the work at Womens Bay, ILWU filed a grievance

against Matson under the AALA, demanding that all cargo handling at the Womens Bay Terminal




12
   “While the AALA has expired, all but a few provisions remain operative. The AALA was in
effect at all time periods relevant to the arbitration awards at issue in this matter.” Dkt. 13 at 2 ¶ 3;
see also Dkt. 13-1 (AALA) (“This Agreement effective July 1, 2015 through June 30, 2020”).
13
  Dkts. 1 at ¶¶ 6, 12–13; 1-7 (NLRB Decision, 369 NLRB No. 63, Case 19-CED-225672, 19-CD-
225674) (Apr. 28, 2020). According to testimony at the February 16, 2021 Hearing, Matson is not
conducting its own cargo operations out of Womens Bay Terminal and is merely acting as a
landlord at this location. Dkt. 80 at 42:8-13.
14
     See Dkt. 1 at ¶¶ 6–7.
15
     Dkts. 1-3 (Agreement to Amend Lease); 80 at 10:16–11:1.
16
 Dkts. 1-3 at 2; 80 at 10:20–11:1; cf. Dkt. 43-1 at 6 (Lease Agreement Between Lash & Samson,
Aug. 1, 2014).
17
     Dkt. 48 at 5 (Memorandum in Support of Preliminary Injunction).
18
     Id.

                                                   3

            Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 3 of 29
be performed by ILWU labor because the terminal was now under Matson’s control. 19 The Alaska

Arbitrator 20 ruled that because there was no evidence that Matson was using Samson as a

subterfuge to move cargo on Matson’s behalf, and because there was no claim that Matson or any

other AALA member had a financial interest in Samson, ILWU was not entitled to the cargo

handling work; ILWU appealed the decision to the Coast Arbitrator. 21

           On February 13, 2020, Coast Arbitrator John Kagel issued his Opinion & Decision (the

“Decision”) vacating Item 5 in the underlying Alaska Arbitration Decision. 22 This Decision stated

that Matson was now required to assign all cargo handling work at Womens Bay to ILWU. 23 The

Coast Arbitrator found that the Decision was enforceable because “Matson had substantial

leverage over Samson, including by terms of its lease[.]” 24 ILWU also states that in March 2020,

Matson and ILWU came to an agreement that: “(1) Matson will comply with the Coast Arbitrator

Kagel’s award, and (2) ILWU will accept time in lieu (i.e. unpaid wages and benefits) from Matson

until Matson negotiated a terminal service agreement with Samson and obtained necessary cargo




19
     Id.
20
  The dispute resolution process as set out in the AALA requires parties to the agreement to first
present their dispute to the Joint Port Labor Relations Committee (JPLRC); if agreement cannot
be reached, parties may appear before the designated Alaska Arbitrator. Dkt. 13-1 at 13–15
(AALA). A party dissatisfied with the arbitration decision may seek to have the matter referred to
the Alaska Area Committee. Id. at 15. If the Committee cannot reach an agreement, the issue may
be referred to the Coast Arbitrator. Id. at 15–16.
21
     Dkt. 48 at 6.
22
     Dkt. 13-6 (Coast Arbitrator’s Decision).
23
     See id. at 9–10.
24
     Id. at 9.

                                                4

            Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 4 of 29
handling equipment to perform the work.” 25 As a result, ILWU submitted “time in lieu” cards to

Matson consistent with the minimum manning both Matson and ILWU agreed was appropriate. 26

Matson did not appeal the Coast Arbitrator’s Decision, and neither ILWU nor Matson sought

judicial confirmation of the Decision.

          B. Petition to Vacate Arbitration Decision and Complaint for Damages

          On May 12, 2020, Samson and MEBA filed a Petition to Vacate the Coast Arbitrator’s

Decision under Section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185

and § 10 of the Federal Arbitration Act, 9 U.S.C. § 10 in this case. 27 On October 5, 2020, Samson

also filed a Complaint for Damages under Section 303 of the LMRA, 29 U.S.C. § 187 in the

companion Case No. 3:20-cv-248-TMB. The Petition to Vacate involves the arbitration decision

which is the basis for the damages incurred in Case No. 3:20-cv-00248-TMB. Because the present

case and the companion case are both based on the same underlying facts, and each action

challenges the legality of imposing the burdens of an arbitration decision on Samson, an entity that

was not party to the arbitration, the Parties’ request to consolidate the cases was granted. 28

          In June 2020, Samson and Matson entered into a Terminal Service Agreement (“TSA”)

which provides that if Samson pays “time in lieu” wages for ILWU claimed work, Samson may

continue its cargo operations at Womens Bay with its own MEBA employees. 29 The term of the



25
     Dkt. 63 at 11 (emphasis removed).
26
     Id. (citing Tentis-Major Decl. at ¶ 2).
27
     Dkts. 1 at ¶¶ 1–2; 11 at 2.
28
  On November 23, 2020, Case No. 3:20-cv-00248-TMB was consolidated under the present
case. Dkts. 36 (Order Granting Unopposed Motion to Consolidate); 35 (Motion to Consolidate).
29
     Dkt. 43-5 (TSA).


                                                  5

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 5 of 29
TSA is June 16, 2020 through June 30, 2022, or until Samson’s lease with Matson is terminated.30

ILWU claims that it was unaware of the TSA until December of 2020. 31

          In relevant part, Article VII of the TSA provides:

          Carrier [Samson] and Contractor [Matson] agree that on Carrier’s request Carrier’s
          own labor may be used for terminal services performed at the Terminal as an
          alternative to Contractor providing terminal services under this Agreement. If the
          ILWU submits “time in lieu” claims to Contractor for such services performed at
          the Terminal by Carrier’s own labor, Contractor will invoice Carrier for such “time
          in lieu” claims in accordance with Article VI. Despite the effective date of this
          Agreement, Carrier expressly agrees to pay such “time in lieu” claims dating back
          to February 13, 2020. In the event that a Court or Arbitrator determines that any
          such ILWU “time in lieu” claims were improper, Carrier’s recourse shall be from
          ILWU and not Contractor. Carrier may only use its own labor for terminal services
          with Contractor’s advance written permission. 32

          Samson and Matson agreed to a scheduled billing rate for ILWU labor, noting that the

billing rates were subject to change after July 1, 2020, based on negotiations between Matson and

ILWU. 33 Samson states it has been invoiced for ILWU “time in lieu” charges for the time period

from March through December 2020 in the sum of $648,866.90 but that Samson’s actual labor

cost for its MEBA employees for the Womens Bay cargo handling during that period was

$250,431.21. 34




30
     Id. at 1–2.
31
     Dkt. 63 at 12.
32
     Dkt. 43-5 at 5.
33
     Id. at 8–9 (“Schedule A” & “Schedule B”).
34
  See Dkts. 49 at ¶ 9; 48 at 3; see also Dkt. 1 at ¶¶ 22–23 (“ILWU has submitted time cards to
Matson which charge Matson for labor hours claimed by ILWU for work done by Samson’s IBU-
MEBA represented individuals at Womens Bay, including the work in excess of that awarded by
the Coast Arbitrator. . . . Matson intends to charge Samson for the time card labor hours submitted
by ILWU for work done by Samson's IBU-MEBA represented individuals at Womens Bay.”).

                                                   6

            Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 6 of 29
          On July 22, 2020, ILWU moved to dismiss Samson and MEBA’s Petition to Vacate

Arbitration Decision pursuant to Federal Rules of Civil Procedure 12(b)(1) and (6). 35 Samson and

MEBA both filed oppositions to ILWU’s Motion to Dismiss the Petition to Vacate and requested

oral argument. 36 ILWU also filed a second Motion to Dismiss Samson’s Complaint for Damages

under Section 303 and Motion to Strike Confidential Settlement Communications pursuant to

Federal Rules of Civil Procedure 12(b)(6) and 12(f). 37 Samson filed an opposition to the Motion

to Dismiss and Motion to Strike and requested oral argument. 38 ILWU then filed a consolidated

reply in support of its two Motions to Dismiss.39

          C. Preliminary Injunction

          On February 3, 2021, Samson moved for a preliminary injunction. 40 Samson seeks

equitable relief including an order: (1) prohibiting ILWU from collecting further “time in lieu of

wages” charges for Womens Bay operations, and (2) requiring ILWU to deposit all such previously

collected charges in an account to be distributed with future orders of this Court. 41

          Although Samson does not cite to Rule 65, it does argue that the Court should grant Samson

a preliminary injunction because: (1) it is likely to succeed on the merits because ILWU’s actions

are a clear violation of 29 U.S.C. § 158(b)(4) as ILWU is using an arbitration in which Samson


35
     Dkts. 11 (Mtn. to Dismiss Petition to Vacate); 12 (Memorandum in Support of Mtn. to Dismiss).
36
     Dkts. 24; 26 (Samson Opposition to Mtn. to Dismiss).
37
     Dkts. 38 (Mtn. to Dismiss and to Strike); 39 (Memorandum in Support of Mtn. to Dismiss).
38
     Dkt. 42 (Samson Opposition to Mtn. to Dismiss).
39
     Dkt. 46 (Consolidated Reply).
40
     Dkt. 47.
41
     Dkts. 49 at ¶ 14; 48 at 25.

                                                  7

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 7 of 29
was not a party to coerce Samson to hire ILWU members; 42 (2) it will suffer irreparable harm in

the form of financial ruin by making the “time in lieu” of wage payments to ILWU, or vacating

the premises with no alternative space to operate, or terminating its employees and replacing them

with ILWU employees; (3) the equities tip in favor of Samson because no party will be harmed if

the injunction is granted, but if the arbitration Decision is enforced and Matson uses it substantial

leverage to force Samson to replace its entire workforce or be evicted, great harm will result;

(4) public interest favors injunction because there is a strong public policy against the unfair labor

practices in which ILWU is currently engaged. 43 Tangentially, as part of its argument that it will

succeed on the merits, Samson also argues that ILWU should have sought a Section 10(k)

determination, 29 U.S.C. § 160(k), because the dispute in reality is a jurisdictional fight between

rival unions: MEBA and ILWU. 44 Samson points out that had ILWU pursued this avenue, Samson

would have a right to be involved in such a proceeding. 45

           More specifically, Samson argues it will be harmed if the Court does not intervene because

ILWU is currently before the Coast Arbitrator seeking to force Samson to use ILWU represented

workers immediately. 46 Samson states it is not a party to this arbitration and can only protect its

rights by challenging the Arbitrator’s Decision in this Court. In support of this assertion, Samson




42
  Samson argues it will likely succeed in both of its cases: in its Section 303 damages claim and
with its Section 301 Petition to Vacate Arbitration Award. Dkt. 48 at 10–16.
43
     Dkt. 48 at 2–3, 9–25.
44
     Id. at 16–18.
45
     Id.
46
     Id. at 3.

                                                   8

            Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 8 of 29
attaches a declaration by its owner, George Baggen and, another copy of the March 5, 2020

email. 47

          Additionally, Samson states ILWU recently increased pressure on Matson and Samson;

instead of receiving “time in lieu” wages, ILWU now demands that ILWU members perform all

cargo handling at Womens Bay. 48 This demand, if followed, would result in Samson’s eviction

from the Matson terminal, and, Samson claims, will likely put it out of business. 49

          Samson has been unable to locate alternative cargo handling terminals to conduct its

Kodiak operations. 50 Samson asserts it will face considerable liability for termination of its own

workforce. If the arbitration Decision is enforced, Samson will incur significant expenses and lose

its skilled and reliable employees and lose its ability to function efficiently in its main hub port for

Western Alaska. 51 Samson is seeking a preliminary injunction preventing ILWU from taking any

action to enforce the arbitration Decision of February 13, 2020. 52 Samson seeks equitable relief

including an order: (1) prohibiting ILWU from collecting further “time in lieu of wages” charges




47
   See Dkts. 49; 54; 54-3 (Email Correspondence). It appears Samson first attached this email
correspondence to its Complaint in 3:20-cv-00248-TMB filed on October 5, 2020 at Docket 1-5.
ILWU also claims Samson knew about ILWU’s concerns regarding Matson’s compliance (or lack
thereof) with the Coast Arbitrator’s Decision by December 21, 2020, at the latest. Dkt. 63 at 13.
48
     Dkt. 48 at 7.
49
     Id. at 6, 21.
50
     Dkt. 49 at ¶ 12.
51
     Id. at ¶¶ 4, 11.
52
     Dkt. 48 at 25.

                                                   9

            Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 9 of 29
for Womens Bay operations and (2) requiring ILWU to deposit all such previously collected

charges in an account to be distributed with future orders of this Court. 53

           ILWU opposes Samson’s Motion for Preliminary Injunction on two primary grounds: (1)

the Court lacks jurisdiction to order the injunctive relief Samson requests, and (2) even if the Court

had jurisdiction, Samson has failed to demonstrate a preliminary injunction is warranted in this

case. 54

           As to the first ground, ILWU argues (1) the only remedy under LMRA Section 303, 29

U.S.C. § 187, is compensatory damages, and (2) Samson has failed to join Matson, a necessary

party for injunctive relief under LMRA Section 303. 55 ILWU argues that because both parties to

the CBA are necessary parties under Federal Rule of Civil Procedure 19(a)(1), Matson is a

necessary party who has an interest in this action and its absence would impair Matson’s ability to

protect its interest and would leave ILWU at risk of inconsistent obligations. 56

           As to the second ground, ILWU argues that even if the Court had jurisdiction, Samson

failed to demonstrate that preliminary injunctive relief is warranted. 57 Samson has no likelihood

of success on its claims because it lacks standing to petition to vacate the Coast Arbitrator’s

Decision under Section 301 of the LMRA, and because Samson cannot establish that ILWU

violated Section 8(b)(4)(ii)(D) of the National Labor Relations Act (“NLRA”). 58 Additionally,


53
     Dkts. 49 at ¶ 14; 48 at 25.
54
     Dkt. 63.
55
     Id. at 13–15.
56
     Id. at 15–21.
57
     Id. at 22.
58
     Id. at 22–25.

                                                 10

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 10 of 29
Samson cannot demonstrate irreparable injury where it unreasonably delayed in prosecuting its

claims and where it only alleges an unmitigated monetary injury. 59 Finally, the balance of

hardships tips sharply against issuance of an injunction because Samson’s request “threatens to

disrupt and interfere” with the collective bargaining process between ILWU and Matson and

contravene NLRA policy. 60

          ILWU also argues that the Court cannot grant the preliminary injunction on the additional

grounds that Samson’s request for an escrow account is impermissible and may result in a federal

crime under LMRA Section 302. 61 Lastly, Samson fails to support its accusations with admissible

evidence. 62

          In Reply, Samson acknowledges that Section 303 of the LMRA does not allow for

injunctive relief. 63 However, Samson argues that the Court may still issue a preliminary injunction

to protect a damages remedy. 64 Samson cites to a Seventh Circuit case for the holding that a

preliminary injunction may be appropriate, and a damages remedy inadequate where “‘[t]he

damage award may come too late to save the plaintiff’s business. He may go broke while waiting,

or may have to shut down his business.’” 65 Samson argues ILWU is incorrect that the preliminary




59
     Id. at 12, 25–27.
60
     Id. at 27–29.
61
  Id. at 29–30 (citing Section 302, 29 U.S.C. § 186, prohibits any transfer of money from an
employer to a union, subject to certain exceptions)
62
     Id. at 30–31.
63
     Dkt. 71 at 2.
64
     Id. at 2–3.
65
     Id. at 3–4 (quoting Roland Mach. Co. v. Dresser Indus., 749 F.2d 380 (7th Cir. 1984)).

                                                 11

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 11 of 29
injunction Samson seeks is “‘within the exclusive jurisdiction of the NLRB.” 66 Further, Samson

argues the Coast Arbitrator exceeded the scope of his authority by ordering Matson to use its

leverage to force Samson to replace its employees, which “is contrary to public policy.” 67

           D. Hearings

           On February 4, 2021, the Court held an initial hearing on the preliminary injunction. 68

During the course of the February 4 hearing, ILWU informed the Court that it had sought

clarification of the arbitration decision underlying this action. 69 In an effort to maintain the status

quo in advance of the omnibus hearing and the Court’s resolution of the pending motions, ILWU

contacted Matson and the two agreed to delay seeking clarification before the Coast Arbitrator. 70

           On February 16, 2021, the Court held an omnibus hearing, during which Parties were

permitted to call witnesses, present evidence, and give oral argument regarding the Motion for

Preliminary Injunction. The Court also heard oral argument on the other outstanding dispositive

motions.

///

///



66
     Id. at 4 (quoting Dkt. 63 at 15).
67
     Id. at 5.
68
     Dkts. 56 (Minute Entry); 59 (Tr. re Hearing).
69
  Dkt. 59 at 8:4–11 (“[W]hen the Union received Samson's opposition to its motion to dismiss the
303 damages complaint, [Samson] attached a document which was a contract between Matson and
Samson, which the ILWU believes violates the arbitration award. So in December, which, you
know, counsel for Samson knew in December, the Union went to -- submitted a request for
clarification to the arbitrator, to determine whether or not Matson was in compliance with the
award.”).
70
     Id. at 8:7–9:25, 12:21–16:22; Dkt. 55 (ILWU Notice re Pending Request to Arbitrator).

                                                     12

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 12 of 29
                                    III.    LEGAL STANDARDS


          A. Federal Rule of Civil Procedure 65

          Under Federal Rules of Civil Procedure (“Rule”) 65 a court may issue a preliminary

injunction:

          A plaintiff seeking a preliminary injunction [can] establish [1] that he is likely to
          succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence
          of preliminary relief, [3] that the balance of equities tips in his favor, and [4] that
          an injunction is in the public interest. 71

          Further, a “court may issue a preliminary injunction or a temporary restraining order only

if the movant gives security in an amount that the court considers proper to pay the costs and

damages sustained by any party found to have been wrongfully enjoined or restrained.” 72

          “Under the ‘sliding scale’ approach to preliminary injunctions observed in [the Ninth

Circuit], ‘the elements of the preliminary injunction test are balanced, so that a stronger showing

of one element may offset a weaker showing of another.’” 73 Plaintiffs must, however, “establish

that irreparable harm is likely, not just possible, in order to obtain a preliminary injunction.” 74 In

evaluating a motion for preliminary injunctive relief, a court is not limited to the facts alleged in




71
  Small v. Avanti Health Systems, LLC, 661 F.3d 1180, 1187 (9th Cir. 2011) (quoting Winter v.
Nat. Resources Def. Council, Inc., 555 U.S. 7, 20 (2008)).
72
     Fed. R. Civ. P. 65(c).
73
  Pimentel v. Dreyfus, 670 F.3d 1096, 1105–06 (9th Cir. 2012) (quoting Alliance for the Wild
Rockies v. Cottrell, 632 F.3d 1127, 1131, 1134–35 (9th Cir. 2011) (discussing post-Winter circuit
split over continuing viability of the sliding scale approach and joining the Seventh and Second
Circuits in retaining it).
74
     Cottrell, 632 F.3d at 1131 (emphasis in original).


                                                    13

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 13 of 29
the complaint, and can consider other evidence in the record as well, even evidence that would be

inadmissible at trial. 75

          B. Rule 19

          A party seeking compulsory joinder under Federal Rule of Civil Procedure 19(a)(1) must

establish that either:

                  (A) in the person’s absence, the court cannot accord complete relief
                  among the existing parties; or

                  (B) that person claims an interest relating to the subject matter of the action
                  and is so situated that disposing of the action in the person’s absence may:
                  (i) as a practical matter impair or impede the person’s ability to protect the
                  interest; or (ii) leave an existing party subject to a substantial risk of
                  incurring double, multiple, or otherwise inconsistent obligations because of
                  the interest.
          The Ninth Circuit has explained that the term “necessary” describes parties or “persons to

be joined if feasible.” 76 “[I]t is still possible under Rule 19(b) for the case to proceed without the

joinder of the so-called ‘necessary’ absentee.” 77 Rather, “Rule 19(a) ‘defines the persons whose

joinder in the actions is desirable’ in the interests of just adjudication.” 78 Such desirable persons

are “persons having an interest in the controversy, and who ought to be made parties, in order that

the court may act.” 79




75
  See Republic of the Philippines v. Marcos, 862 F.2d 1355, 1363 (9th Cir. 1988) (citing Flynt
Distrib. Co., Inc. v. Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984); K–2 Ski Co. v. Head Ski Co.,
467 F.2d 1087, 1088 (9th Cir. 1972)).
76
   E.E.O.C. v. Peabody W. Coal Co., 400 F.3d 774, 779 (quoting Fed. R. Civ. P. 19(a)) (internal
alterations omitted); Acosta v. Saakvitne, 355 F. Supp. 3d 908, 917 (D. Haw. 2019).
77
     Peabody W. Coal Co., 400 F.3d at 779.
78
     Id. (quoting Fed. R. Civ. P. 19 Advisory Committee Note (1966)).
79
     Id. (citation and internal quotation marks omitted).

                                                    14

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 14 of 29
          If an absentee is a necessary party under Rule 19(a), the court must determine whether it is

feasible to order that the absentee be joined. Joinder is not feasible when venue is improper, when

the absentee is not subject to personal jurisdiction, and when joinder would destroy subject matter

jurisdiction. 80 If joinder is not feasible, a court must determine “whether the case can proceed

without the absentee, or whether the absentee is an ‘indispensable party’ such that the action must

be dismissed.” 81

          Further, if a person has not been joined as required, the court must order that the person be

made a party. A person who refuses to join as a plaintiff may be made either a defendant or, in a

proper     case,    an   involuntary   plaintiff. 82   A court with   proper   jurisdiction   may   also

consider sua sponte the absence of a required person and dismiss for failure to join. 83

          C. Section 301 of the LMRA

          In its Petition, Samson alleges that Jurisdiction is conferred upon this Court by Section 301

of the LMRA, 29 U.S.C. § 185 through 28 U.S.C. § 1337(a). Section 301(a) of the National Labor

Relations Act states:

          (a) Venue, amount, and citizenship

          Suits for violation of contracts between an employer and a labor organization
          representing employees in an industry affecting commerce as defined in this
          chapter, or between any such labor organizations, may be brought in any district




80
     See Fed. R. Civ. P. 19(a).
81
  Peabody W. Coal Co., 400 F.3d at 779; Dawavendewa v. Salt River Project Ag. Improvement &
Power Dist., 276 F.3d 1150, 1155–57 (9th Cir. 2002).
82
  Fed. R. Civ. P. 19 (a)(2); Estate of Mendez v. City of Ceres, 390 F. Supp. 3d 1189, 1200–01
(E.D. Cal. 2019) (ordering mother of decedent be joined as a plaintiff in a wrongful death action).
83
     Republic of Philippines v. Pimentel, 553 U.S. 851, 861 (2008) (citations omitted).

                                                       15

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 15 of 29
          court of the United States having jurisdiction of the parties, without respect to the
          amount in controversy or without regard to the citizenship of the parties. 84

“A      district   court   only   has   jurisdiction    to   confirm, vacate or   correct   ‘final   and

binding’ arbitration awards under § 301 of the LMRA[.]” 85 The Ninth Circuit has repeatedly

stated that “[t]o assert jurisdiction under § 301(a), a litigant must allege a breach of contract

between an employer and a labor organization or between labor organizations in an industry

affecting commerce.” 86 While jurisdiction is conferred if a party to the contract (usually a

collective bargaining agreement) sues, or if a third party beneficiary sues, the Ninth Circuit has

stated that jurisdiction can be conferred “even though [the party] is not a signatory to the

[a]greement.” 87 A Section 301 action “do[es] not necessarily have to be employers or labor

organizations. The word ‘between’ in § 301(a) refers to ‘contracts’ between an employer and a




84
     29 U.S.C. § 185(a).
85
  New United Motor Mfg., Inc. v. United Auto Workers Local 2244, 617 F. Supp. 2d 948, 954
(N.D. Cal. 2008) (citations omitted).
86
   Painting & Decorating Contractors Ass’n of Sacramento, Inc. v. Painters & Decorators Joint
Committee of the East Bay, Inc., 707 F.2d 1067, 1070 (9th Cir. 1983); see Garvey v. Roberts, 203
F.3d 580, 587 (9th Cir. 2000) (“Jurisdiction is proper under LMRA § 301(a) where (1) the suit is
based on an alleged breach of contract between an employer and a labor organization and (2) the
resolution of the lawsuit is focused upon and governed by the terms of the contract.”); Nu Image,
Inc., v. IATSE, 893 F. 3d 636, 639 (9th Cir. 2018) (Section 301 “is an exception to the primary
jurisdiction doctrine of the NLRB designed to afford . . . courts jurisdiction to resolve labor
disputes that focused on the interpretation of the terms of the collective bargaining agreement.
Section 301(a) is designed to allow federal courts the limited role of enforcing collective
bargaining agreements.”) (internal citations, alterations, and quotation marks omitted).
87
  Painting & Decorating, 707 F.2d at 1071; Rehmar v. Smith, 555 F.2d 1362, 1366 (9th Cir. 1976)
(“Section 301 jurisdiction is not dependent upon the parties to the suit but rather the nature or
subject matter of the action. Jurisdiction exists as long as the suit is for violation of a contract
between a union and employer even if neither party is a union or an employer.”); Lauser v. City
College of San Francisco, No. C-07-6464 SC, 2008 WL 2357246, at *4 (N.D. Cal. June 6, 2008),
aff’d, 359 F. App’x 755 (9th Cir. Nov. 17, 2009).


                                                   16

          Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 16 of 29
labor organization, not to ‘suits’ between them.” 88 However, “for jurisdiction to be proper . . . the

suit [must] be based on an alleged breach of contract between an employer and a labor organization

and that the resolution of the lawsuit be focused upon and governed by the terms of the contract.” 89

          D. Section 303 of LMRA

          Section 303 of the LMRA, under which Samson brings its Complaint for damages, states:

          (a) It shall be unlawful, for the purpose of this section only, in an industry or activity
          affecting commerce, for any labor organization to engage in any activity or conduct
          defined as an unfair labor practice in section 158(b)(4) of this title.

          (b) Whoever shall be injured in his business or property by reason or any violation
          of subsection (a) may sue therefor in any district court of the United States subject
          to the limitations and provisions of section 185 of this title without respect to the
          amount in controversy, or in any other court having jurisdiction of the parties, and
          shall recover the damages by him sustained and the cost of the suit. 90

LMRA Section 303 provides a private right of action for compensatory damages to a party injured

by reason of “a union’s unfair labor practices” under NLRA § 8(b)(4). 91 Unfair labor practices

under 29 U.S.C. § 158(b)(4) include:

          to threaten, coerce, or restrain any person engaged in commerce or in an industry
          affecting commerce, where in either case an object thereof is . . . forcing or
          requiring any employer to assign particular work to employees in a particular labor
          organization or in a particular trade, craft, or class rather than to employees in
          another labor organization or in another trade, craft, or class. 92




88
     Painting & Decorating, 707 F.2d at 1070 n.2 (citation omitted).
89
     Id. at 1071 (emphasis added).
90
     29 U.S.C. § 187.
91
 ; Am. President Lines, Ltd. v. ILWU, AKLD, 721 F.3d 1147, 1153, 1156 (9th Cir. 2013); 29
U.S.C. § 187.
92
     29 U.S.C. § 158(b)(4).

                                                     17

          Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 17 of 29
“[F]orcing or requiring any person . . . to cease doing business with any other person” in violation

of 29 U.S.C. § 158(b)(4)(ii)(B), “is regarded as impermissible secondary boycotting, being

“directed at parties who are not involved in the labor dispute.” 93 “Section 8(b)(4)(ii)(B) proscribes

the creation of ‘a separate dispute with the secondary employer’ in order to coerce the primary

employer.” 94

                                       IV.    DISCUSSION

         The Court concludes that Samson lacks standing to seek injunctive relief under Section

301 and Samson’s other claim under Section 303 does not provide a basis for injunctive relief.

Additionally, because Samson seeks relief that directly implicates a non-party, Matson, Samson’s

Motion for a Preliminary Injunction is DENIED.

         A. Samson Lacks Standing Under Section 301

             1. Section 301 Permits Injunctive Relief

         Section 301 “is not to be given a narrow reading.” 95 Instead, Section 301(a) “‘authorizes

federal courts to fashion a body of federal law.’” 96 Courts have permitted and issued injunctive




93
   NLRB v. International Ass’n of Bridge, Structural, Ornamental & Reinforcing Ironworkers
Union, Local 433, 891 F.3d 1182, 1184 (9th Cir. 2018) (citing Retail Prop. Trust v. United Bhd.
of Carpenters & Joiners of Am., 768 F.3d 938, 943 (9th Cir. 2014)).
94
  Id. (quoting NLRB v. Fruit & Vegetable Packers & Warehousemen, Local 760, 377 U.S. 58, 72
(1964)).
95
     Smith v. Evening News Ass’n, 371 U.S. 195, 199 (1962).
96
  Serv. Emp. Int’l Union v. Nat. Union of Healthcare Workers, 598 F.3d 1061, 1069 (9th Cir.
2010) (citing, inter alia, Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 403, (1988)); but
see United Paperworkers Int'l Union v. Misco, Inc., 484 U.S. 29, 37–38 (1987) (emphasizing that
judicial review is extremely limited when the parties have agreed to arbitration pursuant to a
collective bargaining agreement).

                                                 18

          Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 18 of 29
relief sought under Section 301. 97 District courts have also concluded they have jurisdiction

under Section 301 of the LMRA to grant preliminary injunctive relief in a suit to enforce an

arbitration decision. 98

            2. Jurisdiction and Standing Under Section 301

        “To have standing to bring an action for breach of a collective bargaining agreement, a

party must be either a member of the collective bargaining unit covered by the agreement or a third

party beneficiary of that agreement.” 99 Samson was not a party to the arbitration and is not party

to the AALA. Samson has also not alleged a violation of the AALA. Instead, Samson argues that

the Court should confer standing to petition to vacate the Decision by adopting the approach of a

Second Circuit case, Association of Contracting Plumbers of the City of New York v. Local Union

No. 2 United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry




97
   Serv. Emp. Int’l. Union v. Nat. Union of Healthcare Workers, 598 F.3d 1061, 1066, 1072–73
(9th Cir. 2010) (affirming a district court’s jurisdiction to issue a temporary restraining order
affording various injunctive relief under Section 301).
98
  See ILWU, Local 34 v. Cargill, Inc., 357 F. Supp. 608, 610–11 (N.D. Cal. 1973) (citing
Bricklayers, Masons, Marble & Tile Setters, Protective & Benevolent Union No. 7 of Neb. v.
Lueder Construction Co., 346 F. Supp. 558 (D. Neb. 1972)); see also Dkt. 63 at 15.
99
   Sepulveda v. PMA, 878 F.2d 1137, 1139 (9th Cir. 1989); see also Milne Emp. Ass’n v. Sun
Carriers, 960 F.2d 1401, 1407 (9th Cir. 1991) (“[W]e hold that a nonsignatory to a CBA
has standing to remove a case on the basis of section 301 preemption if resolution of the state law
claim requires interpretation of the collective bargaining agreement.”); Int’l Union, United Auto.,
Aerospace & Agr. Implement Workers of Am. v. Hoosier Cardinal Corp., 383 U.S. 696, 699–700
(1966) (union had standing under Section 301 to sue for wages on behalf of members); Pace v.
Honolulu Disposal Serv, Inc., 227 F.3d 1150, 1155 (9th Cir. 2000) (concluding union members
had “standing to assert claims for benefits; such claims constitute uniquely personal rights, similar
to wages, conferring standing to sue under § 301”); Bd. of Direct. of The Motion Pic. Indus.
Pension Plan v. Oil Factory Inc., No. CV 15-9841-RSWL-AGRx, 2016 WL 3027337, at *3 (C.D.
Cal. May 25, 2016) (“Section 301 of the LMRA has ben[sic] interpreted broadly to include suits
by third party beneficiaries of an agreement between an employer and a labor organization.”).


                                                 19

         Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 19 of 29
of the United States and Canada (“Contracting Plumbers”), 100 and by virtue of the underlying

dispute and its effects on Samson. 101

          In Contracting Plumbers, the court concluded it had jurisdiction under Section 301 to set

aside an arbitration award under Section 10 of the Federal Arbitration Act. 102 Contracting


100
      841 F.2d 461 (2nd Cir. 1988).
101
      Dkts. 48 at 19–20; 80 at 74:13-22
102
    Contracting Plumbers, 841 F.2d at 466–67. The Federal Arbitration Act (“FAA”) governs
arbitration proceedings and “replace[d] judicial indisposition to arbitration with a ‘national policy
favoring [it] and plac[ing] arbitration agreements on equal footing with all other contracts.’” Hall
St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 581 (2008) (quoting Buckeye Check Cashing, Inc.
v. Cardegna, 546 U.S. 440, 443 (2006) (alterations in original)); 9 U.S.C. § 10 et seq. “Case law
recognizes that, in order to provide a relatively expeditious and inexpensive dispute resolution,
arbitration is not governed by the federal courts’ strict procedural and evidentiary requirements.”
U.S. Life Ins. Co. v. Super. Nat. Ins. Co., 591 F.3d 1167,1172–73 (9th Cir. 2010) (citing Mitsubishi
Motors Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 628 (1985); Kyocera Corp. v.
Prudential–Bache Trade Servs., Inc., 341 F.3d 987, 998 (9th Cir. 2003) (en banc)). When
interpreting and applying the FAA, courts should not impose “the federal courts’ procedural and
evidentiary requirements on the arbitration proceeding; rather, [courts’] responsibility is to ensure
that the FAA’s due process protections were afforded.” Id. at 1173.

Section 10 of the FAA, 9 U.S.C. § 10, sets forth the exclusive grounds to vacate an arbitration
award. Section 10(a) provides:

          In any of the following cases the United States court in and for the district wherein
          the award was made may make an order vacating the award upon the application of
          any party to the arbitration—
          (1) where the award was procured by corruption, fraud, or undue means;
          (2) where there was evident partiality or corruption in the arbitrators, or either of
          them;
          (3) where the arbitrators were guilty of misconduct in refusing to postpone the
          hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and
          material to the controversy; or of any other misbehavior by which the rights of any
          party have been prejudiced; or
          (4) where the arbitrators exceeded their powers, or so imperfectly executed them
          that a mutual, final, and definite award upon the subject matter submitted was not
          made.

                                                   20

          Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 20 of 29
Plumbers involved two appeals. In the first, a local union appealed from a district court order

vacating an arbitration award and permanent injunctions interpreting the collective bargaining

agreement between the local union and employer associations to require local unions to continue

performing work which the international parent union (“parent union”) had determined fell within

the work jurisdiction of another of its affiliated unions (“Local 638”). 103 In the second appeal, two

local unions challenged the procedure employed by the parent union in determining that the

disputed work belonged to Local 638. 104 The parent union was not a party to the initial arbitration

dispute. 105 The employer associates sued under Section 9 of the FAA to have the arbitration awards

confirmed. 106 The parent union and Local 638 intervened claiming the arbitration award was the

result of collusion between the local unions and employer groups, to which the employer

associations argued that the parent union and Local 638 lacked standing to challenge the award. 107

The Second Circuit affirmed the district court’s conclusion that although the intervenors were not

parties to the arbitration, the arbitration awards and injunctions “‘affect the intervenors in a

sufficiently substantial and concrete manner as to confer [Article III] standing to move to set them

aside.’” 108 The Second Circuit further concluded that the arbitration decisions directly affected the

parent union’s rights to establish work jurisdictions among its local unions and that the local unions

“were not free to arbitrate jurisdictional disputes under the arbitration clauses” of their collective


103
      Contracting Plumbers, 841 F.2d at 463.
104
      Id.
105
      Id. at 466.
106
      Id.
107
      Id.
108
      Id. at 466–68.

                                                 21

            Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 21 of 29
bargaining agreements. 109 The court reasoned that “[r]efusing to recognize [the parent union’s]

standing to challenge the arbitration awards and injunctions would undermine one of the primary

reasons for the [parent union’s] existence: to avoid trade line jurisdiction disputes between the

local unions” and noting the parent union’s “Constitution is paramount to the individual [collective

bargaining agreements] of its members.” 110

          At its core, Contracting Plumbers stands for the proposition that a third party not

participating in an arbitration whose interests are affected “in a sufficiently substantial and

concrete manner” has standing to challenge the arbitration award under Section 301(a)

jurisdiction. 111 However, Contracting Plumbers is distinguishable from the present case in that it

involved standing by a parent union with contractual relationships to its local unions to intervene

under Federal Rule of Civil Procedure 24 in suit already in federal court brought by parties to the

arbitration under the FAA. Additionally, not allowing the parent union to challenge the arbitration

awards of its local unions undermined the policy rationale behind the parent union’s existence.

Contracting Plumbers has been interpreted and characterized as such by district courts in the Ninth

Circuit. 112 The Ninth Circuit has not adopted its rationale.



109
      Id. at 466–67.
110
      Id. at 467.
111
      See id. at 466–67.
112
   See, e.g., Golden Temple of Or., LLC v. Puri, No. 3:11–cv–01358–HZ, 2013 WL 4046326, at
*4 (D. Or. Aug. 7, 2013) (describing Contracting Plumbers’ holding that non-party with a
“substantial interest in the arbitrations” could intervene as a matter of right under Rule 24(a) and
noting the Ninth Circuit has not adopted this rationale); Baseden v. Alaska, No. 1:08-cv-00010
TMB, 2009 WL 10705049, at *3 n.13 (D. Alaska Feb. 25, 2009) (noting it was unclear whether
union member had standing to vacate arbitration award in dispute brought by his union against his
former employer, and citing to Contracting Plumbers, “‘we are not persuaded by those cases which
have held that an individual union member, who was not a party to the arbitration, lacked standing
under § 10 to challenge the results of an arbitration between his union and his employer,’” but
                                                  22

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 22 of 29
          Although Samson initially made an argument that the Coast Arbitrator’s Decision should

be set aside under the FAA, 113 Samson has since abandoned this argument after acknowledging

the FAA “does not apply to employment contracts for workers engaged in interstate commerce,

which ILWU workers almost certainly are.” 114

           Samson admits it is not a party to the AALA. 115 Therefore, under current law, the only

possible way Samson can have standing under Section 301 is if the Court finds Samson is a third-

party beneficiary to the AALA. The Court must look to state law to determine whether petitioners

are third-party beneficiaries. 116 Under Alaska law, a third party is an intended beneficiary of a

contract if “recognition of a right to performance in the beneficiary is appropriate to effectuate the

intention of the parties and either; (a) the performance of the promise will satisfy an obligation of

the promisee to pay money to the beneficiary; or (b) the circumstances indicate that the promisee

intends to give the beneficiary the benefit of the promised performance.” 117 Here it does not

appear, and Samson does not allege, any provision of the AALA provides Samson rights or


ultimately concluding “[i]n the absence of controlling authority from the Ninth Circuit, and any
clear guidance from outside circuits, the Court declines to rest its decision on this ground.”).
113
   Dkt. 48 at 19–20 (“Under the [FAA]. . . . the court may vacate arbitration awards ‘where the
arbitrators exceeded their powers.’ . . . Although the FAA does not expressly allow a non-party to
the arbitration to seek to vacate an arbitration award, there are circumstances where a non-party
may challenge an arbitration decision.”).
114
   Dkt. 71 at 5 (“Samson would like to correct an error in its briefing. Samson made the argument
that general princip[les] of arbitration law require the petition to be vacated, citing the [FAA.] The
[FAA] does not apply to employment contracts for workers engaged in interstate commerce, which
ILWU workers almost certainly are. Nonetheless the same princip[les] do apply in labor law and
an arbitrator may not issue an award contrary to public policy.”); 9 U.S.C. § 1.
115
      See Dkt. 1 at ¶¶ 7, 13.
116
      See Sepulveda, 878 F.2d at 1139.
117
   Rathke v. Corr. Corp. of Am., 153 P.3d 303, 310 (Alaska 2007) (quoting Restatement (Second)
of Contracts § 302 (Am. Law Inst. 1981)).
                                                 23

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 23 of 29
benefits. Because Samson is not a party to or beneficiary of the AALA, Samson lacks standing

under Section 301.

         The Court finds merit to Samson’s argument that it is substantially impacted by the

Decision and Samson’s appeals to the Court’s equitable powers to confer standing. 118 The Court

also acknowledges Samson’s commonsense argument that the Coast Arbitrator’s interpretation of

the AALA mandates an unfair labor practice and contravenes public policy, which should be

enough for Samson to gain standing to challenge the decision. However, absent more guidance

from the Ninth Circuit, because Samson is not a party to or beneficiary of the AALA, the Court

concludes Samson lacks standing under Section 301 to pursue this action. 119

         Perhaps more importantly, the Court lack jurisdiction to hear Samson’s Section 301 claim.

Section 301 jurisdiction is not dependent upon the parties to the suit, but rather the nature or subject

matter of the action, and jurisdiction exists as long as the suit is for violation of a contract between

the union and employer, even if neither party is a union or an employer. 120 However, to meet the

jurisdictional and standing requirements of Section 301, Samson must still allege a violation of the

AALA. 121 It has failed to do so here. Instead, Samson argues ILWU’s motivation behind pursuing


118
   See, e.g., Dkt. 80 at 75:9-25, 77:9-20 (“The courts have jurisdiction and even a moral obligation,
I would say, to step in and say the arbitrator can’t do that.”).
119
   See Dkt. 80 at 80:7-16 (ILWU points out that Samson has not cited “a single case that says an
employer who is not covered by a collective bargaining agreement has standing to petition to
vacate.”).
120
      See Lauser, No. C-07-6464 SC, 2008 WL 2357246, at *4.
121
    Painting & Decorating, 707 F.2d at 1071 (“All that is required for jurisdiction to be proper
under § 301(a) is that the suit be based on an alleged breach of contract between an employer and
a labor organization and that the resolution of the lawsuit be focused upon and governed by the
terms of the contract.”) (citation omitted). The Court also notes the cases interpreting jurisdiction
under Section 301 as dependent on the dispute and not the parties have largely analyzed the dispute
giving rise to jurisdiction in the context of suits brought by a third party beneficiary, which the
Court already concluded Samson was not. Furthermore, Samson has provided no authority for the
                                                  24

          Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 24 of 29
arbitration and the Coast Arbitrator’s ultimate interpretation of the AALA amounts to an unfair

labor practice. Because Samson has not alleged there was a violation of the AALA, the Court lacks

jurisdiction over Samson’s Section 301 claim.

               3. Section 303 Does Not Provide for Injunctive Relief

            “[A]n employer cannot seek injunctive relief from a secondary boycott under [S]ection

303; only damages are available.” 122 More generally, “the NLRA does not permit employers to

seek injunctions against the activity that it does prohibit. It grants to the . . . NLRB[] exclusive

authority to seek injunctions against some forms of secondary activity.” 123 Therefore,

“congressional policy, as expressed in the NLRA, remains that employers are not permitted to

obtain injunctions of secondary activity.” 124 Section 303 has been interpreted as providing

exclusively for damages as a remedy, and not injunctive relief. 125

///



proposition that an AALA provision that allegedly contravenes public policy or mandates an unfair
labor practice is a sufficient grounds for jurisdiction.
122
    San Antonio Cmty. Hosp. v. S. Cal. Dist. Council of Carpenters, 125 F.3d 1230, 1235 (9th Cir.
1997) (citing Burlington N. R.R. v. Bhd.of Maintenance of Way Emp., 481 U.S. 429, 448 (1987));
Cal. Ass’n of Emp. v. Building & Constr. Trades Council of Reno, 178 F.2d 175, 178 (9th Cir.
1949) (“The [LMRA] did not give private litigants the right to obtain injunctive relief even in those
situations where a suit for damages was allowed.”).
123
      Burlington N. R.R., 481 U.S. at 448 (citing 29 U.S.C. § 158(b)(4), 160(j), 160(l)).
124
      Id.
125
   See, e.g., San Antonio Cmty. Hosp., 125 F.3d at 1235; Adobe Drywall, L.L.C. v. United Bhd. of
Carpenters & Joiners of Am., Local Union No. 1506, No. CV-08-2105-PHX-SRB, 2009 WL
10707035, at *5 (D. Ariz. Feb. 5, 2009) (“[T]he Court may not order injunctive relief pursuant to
§ 303[.]”); Adobe Drywall, L.L.C. v. United Bhd. of Carpenters & Joiners of Am., Local Union
No. 1506, No. CV-08-2105-PHX-SRB, 2009 WL 10707036, at *5 (D. Ariz. July 10, 2009) (An
“employer cannot seek injunctive relief from a secondary boycott under section 303; only damages
are available.’ . . . Therefore, Adobe cannot obtain injunctive relief on the basis of its claims that
Defendants engaged in unfair labor practices under § 158(b)(4).”)).


                                                   25

            Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 25 of 29
              4. Analysis of Standing and Jurisdiction

          Neither party raises whether Samson has Article III standing. 126 Instead, ILWU’s argues

that Samson lacks standing to bring a claim under Section 301 (to seek a preliminary injunction or

to petition to vacate the arbitration award) because Samson is not a party to the AALA—the

agreement between ILWU and Matson; is not a third party beneficiary of the AALA; has no

contractual relationship with ILWU; none of Samson’s rights and obligations are dependent upon

an interpretation of the AALA; and Samson has not alleged that the Coast Arbitrator’s Decision

violates the AALA. 127 Additionally, Ninth Circuit case law states that “[t]o assert jurisdiction

under § 301(a), a litigant must allege a breach of contract between an employer and a labor

organization or between labor organizations in an industry affecting commerce,” 128 which Samson

does not allege. Moreover, ILWU, argues, and Samsons does not contest, that Section 303 does

not allow for injunctive relief. 129




126
    To invoke the jurisdiction of the federal courts, a plaintiff must demonstrate that it has Article
III standing. Los Angeles Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 654 (9th Cir. 2011). To
do so, a plaintiff must show it suffered an injury-in-fact that is “both ‘concrete and particularized.’”
In addition, this injury must be “fairly . . . traceable to the challenged action of the defendant” and
redressable—“likely, as opposed to merely speculative, that the injury will be redressed by a
favorable decision.” Id. at 654–55 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–611
(1992)).
127
      Dkts. 12 at 18–23; 63 at 15.
128
   Painting & Decorating, 707 F.2d at 1070; see Garvey, 203 F.3d at 587 (“Jurisdiction is proper
under LMRA § 301(a) where (1) the suit is based on an alleged breach of contract between an
employer and a labor organization and (2) the resolution of the lawsuit is focused upon and
governed by the terms of the contract.”).
129
   Dkts. 63 at 13–15; 80 at 92:17-21 (“[U]nder Section 303, the Ninth Circuit held in San Antonio
Community Hospital and also California Association of Employers that 303 is not a basis for
preliminary injunction. Full stop at that point. There is no basis under [Section] 303.”); 71 at 2.

                                                  26

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 26 of 29
          The Court agrees with the parties that Section 303 does not provide for injunctive relief. 130

Thus, despite the fact that the parties do not dispute that Samson has standing under Section 303

to bring a claim for damages against ILWU, 131 the Court cannot grant injunctive relief under

Section 303.

          B. Matson as a Necessary Party

          Moreover, even if the Court concluded Samson has standing to seek a preliminary

injunction, absent Matson’s presence, the Court could not adequately afford the injunctive relief

Samson seeks. “[B]y definition, [necessary] parties to be joined under Rule 19 are those against

whom no relief has formally been sought but who are so situated as a practical matter as to impair

either the effectiveness of relief or their own or present parties’ ability to protect their interests.” 132

          Samson argues that due to the precarious situation with its lease agreement with Matson,

it does not want to involve Matson in this litigation in an effort to maintain good relations between

the companies. 133 Additionally, Samson states that Matson need not be joined because it has not

committed unfair labor practices as it is “only a pass through entity which receives time in lieu




130
   See San Antonio Cmty. Hosp., 125 F.3d at 1235 (“[A]n employer cannot seek injunctive relief
from a secondary boycott under section 303; only damages are available.”) (citing Burlington
Northern R.R., 481 U.S. at 448 (because the NLRB has exclusive authority to seek injunctions
under the National Labor Relations Act, “employers are not permitted to obtain injunctions of
secondary activity.”); see also Dkts. 63 at 13–15; 71 at 2–3.
131
   See Dkt. 80 at 80:12-21 (“[A]nyone who is injured by reasons of an unfair labor practice can
make a claim for damages, solely damages[.]”); see also Am. President Lines, Ltd., 721 F.3d at
1153.
132
  Peabody W. Coal Co., 400 F.3d at 783 (internal quotation marks, alterations, and citation
omitted).
133
      Dkts. 71 at 6 (“Sometimes it is best not to poke the bear”); 80 at 69:6-12.

                                                    27

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 27 of 29
demands from ILWU[.]” 134 These arguments are unavailing. Samson’s own description of the

underlying rationale for bringing the preliminary injunction that “Matson will enforce [ILWU’s

claim] by demanding that Samson use ILWU labor or quit the premises,” 135 evinces that Matson

is a necessary party to this Motion to afford the relief Samson seeks.

          Additionally, the fact that ILWU is seeking clarification with the Coast Arbitrator to

determine whether Matson is violating the Decision through the TSA or other contract between

Samson and Matson, further weighs in favor of finding Matson a necessary party to a motion

seeking to pause rights and obligations under a contract. The TSA is a contract between Samson

and Matson that Samson now asks the Court to enjoin and to hold any pending payments due under

this contract in a trust account. 136 Such a request for relief directly implicates the two parties to the

contract, and it does not appear the Court could grant such relief absent Matson’s participation.137

Moreover, any decision about the underlying contract in Matson’s absence would impair Matson’s

ability to protect its own interests. Although Samson may be correct that Matson need not be part




134
      Dkts. 71 at 6; 80 at 68:25–69:2, 70:14–71:20.
135
      Dkt. 59 at 7:4-7, 10:20-22.
136
    See Dkts. 59 at 13:9–14 (“ILWU understands that Matson has required Samson to make
payments that it is passing through. But the Union members’ entitlement to the time-in-lieu has
nothing to do with Samson or the money coming from Samson. It is all about Matson's obligations
under its contract with the ILWU[.]”); 55 at 3 (“ILWU is entirely uninvolved in Matson’s decision
to pass through these charges and because ILWU never agreed to accept time in lieu payments
from Matson beyond the period of time needed for Matson to negotiate a terminal services
agreement with Samson and obtain required cargo handling equipment.”); 46 at 7 (“Samson seeks
reimbursement from the ILWU of money it paid to non-party Matson under a contract between
Matson and Samson to which ILWU is a stranger.”).
137
   See Fed. R. Civ. P. 19; Ward v. Apple, 791 F.3d 1041, 1053 (9th Cir. 2015) (citing Wilbur v.
Locke, 423 F.3d 1101, 1113 (9th Cir. 2005) ( “[I]t is well-established that all parties to a contract
are necessary in an action to set aside the contract.”).

                                                   28

           Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 28 of 29
of the litigation for the Court to resolve the ultimate issue of whether ILWU engaged in unfair

labor practices, 138 it appears Matson is necessary for the equitable relief Samson seeks. 139

        C. The Merits of Samson’s Motion for Preliminary Injunction

        The Court concludes it lacks jurisdiction over Samsons’ Section 301 claim, Samson lacks

standing to seek injunctive relief under Section 301, Section 303 does not provide for injunctive

relief, and Matson is a necessary party to this Motion. Therefore, the Court need not weigh the

four factors of (1) whether Samson is likely to succeed on the merits; (2) whether Samson he is

likely to suffer irreparable harm in the absence of preliminary relief; (3) that the balance of equities

tips in Samson’s favor; and (4) if that an injunction is in the public interest. Further, the Court need

not address ILWU’s other arguments as to why Samsons’ Motion should be denied.

        Accordingly, Samson’s Motion for a Preliminary Injunction is DENIED.

                                        V.    CONCLUSION

        For the forgoing reasons, Samson’s Motion for Preliminary Injunction at Docket 47 is

DENIED.

        IT IS SO ORDERED.

                                          Dated at Anchorage, Alaska, this 1st day of March, 2021.

                                                        /s/ Timothy M. Burgess
                                                        TIMOTHY M. BURGESS
                                                        UNITED STATES DISTRICT JUDGE



138
   But see Surf City Steel, Inc. v. ILWU, No. CV 14-05604BRO (SSx), 2016 WL 10637079, at
*10 (C.D. Cal. Dec. 28, 2016) (both parties to a collective bargaining agreement are necessary
parties where the action challenges the terms of the agreement or requires interpretation of the
CBA).
139
   Although Matson is a necessary party to the Motion for Preliminary Injunction, because the
Court concludes Samson’s Motion fails for lack of standing and jurisdiction, the Court need not
analyze whether Matson is indispensable or order Matson be joined under Rule 19(a)(2).

                                                  29

        Case 3:20-cv-00108-TMB Document 81 Filed 03/01/21 Page 29 of 29
